The county treasurer and ex-officio collector of Cook county made application to the county court of that county for judgment of sale for the delinquent taxes of the year 1925 against the land of appellee. Appellee filed objections to the application, which were sustained and judgment entered denying sale, from which judgment an appeal has been taken to this court.
The questions involved in this case are identical with those involved in People v. Hammond, (ante, p. 83,) in" which case an opinion was filed at the February, 1927, term, in which opinion the questions here raised were fully discussed and considered. For the reasons announced in that case the judgment of the county court in this case is affirmed.
Judgment affirmed. *Page 212